J-S22040-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    PHU D. NGUYEN                              :
                                               :
                       Appellant               :   No. 2285 EDA 2021

             Appeal from the PCRA Order Entered October 7, 2021
             In the Court of Common Pleas of Philadelphia County
             Criminal Division at No(s): CP-51-CR-0704102-1997

BEFORE: BOWES, J., McCAFFERY, J., and SULLIVAN, J.

MEMORANDUM BY SULLIVAN, J.:                         FILED DECEMBER 28, 2022

        Phu D. Nguyen (“Nguyen”) appeals from the order dismissing his

untimely serial petition for relief filed pursuant to the Post Conviction Relief

Act (“PCRA”).1 We affirm.

        The PCRA court summarized the factual and procedural history of this

case as follows:

              On August 4, 1995, [Nguyen], with four co-defendants,
        conspired to rob a massage parlor. [Nguyen], acting as a “look
        out,” aided his co-conspirators in fatally shooting a security
        guard[] and robbing several of the parlor’s employees and
        customers.

              [In] May [] 1997, . . . Nguyen[] was arrested and charged
        with [m]urder and related offenses. [In] March [] 1999, a jury
        convicted [Nguyen] of [s]econd-[d]egree [m]urder, [c]onspiracy,
        and four counts of [r]obbery. [The trial court] sentenced [Nguyen
        on the date of his verdict] to life imprisonment without the
        possibility of parole for [s]econd-[d]egree [m]urder. Further
____________________________________________


1   See 42 Pa.C.S.A. §§ 9541-9546.
J-S22040-22


      sentencing was deferred until April [] 1999, when [the court]
      imposed concurrent terms of ten to twenty years of imprisonment
      for [c]onspiracy[] and five to ten years of imprisonment for each
      count of [r]obbery.

            [Nguyen] appealed[,] and . . . the [Pennsylvania] Superior
      Court affirmed his judgment of sentence. On April 22, 2003, the
      [Pennsylvania] Supreme Court denied [Nguyen’s] [p]etition for
      [a]llowance of [a]ppeal. [In] July [] 2015, [Nguyen] filed a pro
      se [PCRA] . . . petition, his first. [In] March [] 2017, th[e PCRA
      c]ourt dismissed the petition. [Nguyen] did not appeal.

PCRA Court Opinion, 10/7/21, at 1-2 (footnote omitted; paragraphs re-

ordered for clarity).   Nguyen filed several subsequent PCRA petitions in

February 2018, June 2019, and October 2019, each of which the PCRA court

dismissed. See id. at 1-2.

      On September 10, 2020, Nguyen filed his next serial PCRA petition in

which he asserted:

             Petitioner contends that on March 30, 2020, he first
      learned of the previous Administration in the Philadelphia District
      Attorney’s Office ethical credibility issues on February 19, 2019,
      when an investigation by the Philadelphia Inquire [sic] revealed
      that “this is a pattern we’re seeing of old cases, where prosecutors
      weren’t attuned to their constitutional and ethical disclosure
      responsibility as they are now.” . . . Petitioner contends that he
      first learned of Officers David Baker and Thomas Augustine’s
      credibility issues on February 13, 2018, when an investigation
      by the Philadelphia Inquire [sic] revealed that Officers Baker and
      Augustine was [sic] on the Commonwealth’s “do not call” list.

PCRA Petition, 9/10/20, at ¶ 3 (emphasis added). The PCRA court dismissed

Nguyen’s petition on November 19, 2020.

      On August 19, 2021, Nguyen filed his present PCRA petition. On August

30, 2021, the PCRA court issued its notice of intent to dismiss pursuant to


                                     -2-
J-S22040-22


Pennsylvania Rule of Criminal Procedure 907. Nguyen did not respond to the

court’s Rule 907 Notice.    The PCRA court dismissed Nguyen’s petition on

October 7, 2021. See Order, 10/7/21. Nguyen timely appealed. The PCRA

court did not order Nguyen to file a concise statement of errors complained of

on appeal pursuant to Pennsylvania Rule of Appellate Procedure 1925(b).

      Nguyen raises the following issue for our review: “Whether the PCRA

court erred in dismissing [Nguyen’s] petition . . . without a hearing [based]

on the now-overruled public record presumption[,] and whether [Nguyen]

qualified for an exception to the time requirements in 42 Pa.C.S.[A.]

§ 9545(b)(1)(i) and (ii), and [the] witness’s credibility was relevant ?”

Nguyen’s Brief at 2.

      Our standard of review is well-settled:

             Our review of a PCRA court’s decision is limited to examining
      whether the PCRA court’s findings of fact are supported by the
      record, and whether its conclusions of law are free from legal
      error. We view the record in the light most favorable to the
      prevailing party in the PCRA Court. We are bound by any
      credibility determinations made by the PCRA court where they are
      supported by the record. However, we review the PCRA court’s
      legal conclusions de novo.

Commonwealth v. Staton, 184 A.3d 949, 954 (Pa. 2018) (internal citation

and quotations omitted).

      Under the PCRA, any petition “including a second or subsequent petition,

shall be filed within one year of the date the judgment becomes final[.]” 42

Pa.C.S.A. § 9545(b)(1).     A judgment of sentence becomes final “at the

conclusion of direct review, including discretionary review in the Supreme

                                     -3-
J-S22040-22


Court of the United States and the Supreme Court of Pennsylvania, or at the

expiration of time for seeking the review.” 42 Pa.C.S.A. § 9545(b)(3). The

PCRA’s timeliness requirements are jurisdictional in nature, and a court may

not address the merits of the issues raised if the PCRA petition was not timely

filed. See Commonwealth v. Albrecht, 994 A.2d 1091, 1093 (Pa. 2010).

      As noted above, our Supreme Court denied Nguyen’s petition for

allowance of appeal on April 22, 2003; therefore, his judgment of sentence

became final after the ninety-day period for appeal to the United States

Supreme Court expired, i.e., on July 21, 2003.             See 42 Pa.C.S.A.

§ 9545(b)(3); see also Commonwealth v. Bankhead, 217 A.3d 1245, 1247

(Pa. Super. 2019); U.S. Sup. Ct. R. 13.1. Nguyen’s present petition, filed

August 19, 2021, is facially untimely.

      Pennsylvania courts may consider an untimely PCRA petition if the

petitioner can plead and prove one of three exceptions set forth in section

9545(b)(1)(i)-(iii). See Commonwealth v. Taylor, 65 A.3d 462, 468 (Pa.

Super. 2013) (providing that a PCRA court must dismiss an untimely petition

if no exception is pleaded and proven).

      Section 9545(b)(1)(i) provides an exception to the jurisdictional time-

bar if a petitioner pleads and proves that “the failure to raise the claim

previously was the result of interference by government officials with the

presentation of the claim in violation of the Constitution or laws of this

Commonwealth or the Constitution or laws of the United States[.]”           42


                                     -4-
J-S22040-22


Pa.C.S.A. § 9545 (b)(1)(i). Section 9545(b)(1)(ii) provides an exception to

the PCRA’s timeliness requirement if “the facts upon which the claim is

predicated were unknown to the petitioner and could not have been

ascertained by the exercise of due diligence[.]” 42 Pa.C.S.A. § 9545(b)(1)(ii).

The focus of this exception is on newly discovered facts, not on a newly

discovered or newly willing source for previously known facts.            See

Commonwealth v. Lopez, 249 A.3d 993, 1000 (Pa. 2021).                A “newly

identified source in further support for . . . previously known facts” is

insufficient to satisfy section 9545(b)(1)(ii). Id. at 1000.

      Any PCRA petition invoking one of the timeliness exceptions in section

9545(b)(1) “shall be filed within one year of the date the claim could have

been presented.” 42 Pa.C.S.A. § 9545(b)(2); see also Commonwealth v.

Williamson, 21 A.3d 236, 242 (Pa. Super. 2011) (holding that “a petitioner

invoking section 9545(b)(1)[] must still comply with section 9545(b)(2)

by presenting the claim within [one year] of discovering the new fact”)

(internal citations omitted, emphasis in original). If the petition is untimely

and the petitioner has not pleaded and proven a timeliness exception, the

petition must be dismissed without a hearing because Pennsylvania courts are

without jurisdiction to consider the merits of the petition. See Taylor, 65

A.3d at 468.

      Nguyen contends the PCRA court erred in dismissing his untimely

petition because, he maintains, he properly pleaded the governmental


                                     -5-
J-S22040-22


interference and newly discovered facts exceptions under 42 Pa.C.S.A.

§ 9545(b)(1)(i), (ii). The gravamen of Nguyen’s issue is his assertion that he

discovered “additional evidence” undermining Officer Baker’s credibility which

he contends are “newly discovered facts.” Nguyen’s Brief at 2. Nguyen argues

that Officer Baker—whose testimony Nguyen argues “was critical to the

Commonwealth’s         case”—had   “credibility   issues,”   as   reflected   by   an

investigative report by the Philadelphia Inquirer that “revealed that Officer

Baker was on the Commonwealth’s ‘do not call’ list.” Nguyen’s Brief at 2, 9.

Nguyen alleges he only discovered the Philadelphia Inquirer article on May 7,

2021. See id. at 3. Nguyen further argues that he learned in June 2021 that

the Commonwealth, via the Philadelphia County District Attorney’s Office

Conviction Integrity Unit (“CIU”) has conceded in a press report that Officer

Baker had “credibility issues.” See id. at 3-4. Nguyen maintains that these

allegations satisfy the governmental interference and newly discovered facts

exceptions to the PCRA’s timeliness requirement pursuant to section

9545(b)(1)(i), (ii).

      The PCRA court considered Nguyen’s arguments and concluded they

lack merit:

            The two documents that [Nguyen] attaches to his petition
      detail a history of wrongful convictions, which stemmed from
      abuses in both the Philadelphia Police Department and the
      Philadelphia District Attorney’s Office. These documents, while
      new, do not contain newly-discovered facts; instead, they are a
      new source of previously known facts.         The litany of law
      enforcement officials who have abused their authority, or in some
      cases committed criminal acts, have been well documented and

                                       -6-
J-S22040-22


      publicized. [Nguyen] has even included newspaper articles
      detailing these abuses in his previous PCRA petitions.
      [Nguyen’s] article and the [Conviction Integrity Unit] report
      appended to the instant petition do not contain newly-discovered
      facts and therefore the instant petition is untimely. Th[e PCRA
      c]ourt is without jurisdiction to address the merits of the instant
      claim.

PCRA Court Opinion, 10/7/21, at 5 (emphasis added).

      Following our review, we discern no error by the PCRA court. We first

note that although Nguyen cites the governmental interference and newly

discovered facts exceptions to the PCRA’s timeliness requirement, Nguyen’s

argument hinges solely on his asserted “newly discovered facts” regarding

Officer Baker’s credibility.   See Nguyen’s Brief at 2, 7-9.   Nguyen fails to

explain how his failure to raise this claim previously was the result of

interference by government officials with the presentation of the claim in

violation of the Constitution or laws of this Commonwealth or the Constitution

or laws of the United States, and, accordingly, his governmental interference

issue is undeveloped and thereby waived.      See, e.g., Commonwealth v.

Kennedy, 266 A.3d 1128, 1135 (Pa. Super. 2021) (noting that pursuant to

section 9545(b)(1)(i), “In order to establish the governmental interference

exception, a petitioner must plead and prove: (1) the failure to previously

raise the claim was the result of interference by government officials, and (2)

the petitioner could not have obtained the information earlier with the exercise

of due diligence”); see also Commonwealth v. McMullen, 745 A.2d 683,

689 (Pa. Super. 2000) (holding that “[w]hen the appellant fails to adequately


                                      -7-
J-S22040-22


develop his argument, meaningful appellate review is not possible”) (internal

citation and quotations omitted).

      Germane to Nguyen’s assertion of the newly discovered facts exception

pursuant to section 9545(b)(1)(ii): Nguyen alleges he only learned of Officer

Baker’s “credibility” issues following a May 7, 2021 newspaper report and

subsequent press release by the CIU. See Nguyen’s Brief at 3. The PCRA

court, however, observed that the record contradicts Nguyen’s allegations

because he demonstrated in his prior PCRA petition that he knew these facts

earlier. See PCRA Court Opinion, 10/7/21, at 5. Our review of the record

reveals that Nguyen raised the issue of Officer’s Baker’s credibility and his

placement on the Commonwealth’s “do not call” list in his prior September 10,

2020 PCRA petition.        Further, in that September 2020 petition, Nguyen

provided three dates on which he learned these facts: February 13, 2018,

February 19, 2019, and March 30, 2020. See PCRA Petition, 9/10/20, at ¶ 3.

Nguyen has thus previously raised the issue of Officer Baker’s credibility and

his placement on a “do not call list” in his prior untimely petition. Accordingly,

he cannot satisfy the newly discovered facts exception to the PCRA’s

jurisdictional time-bar.     Cf. 42 Pa.C.S.A. § 9545(b)(1)(ii) (requiring the

petitioner to show that the facts on which the claim is predicated were

unknown); Lopez, 249 A.3d at 1000 (stating that a “newly identified source

in further support for . . . previously known facts” is insufficient to satisfy




                                      -8-
J-S22040-22


section 9545(b)(1)(ii)”).2 Thus, Nguyen failed to plead an exception to the

PCRA’s timeliness requirement,3 and, therefore, the PCRA court’s findings are

thus supported by the record, and the court committed no error in dismissing

his untimely petition for lack of jurisdiction.

       Order affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/28/2022




____________________________________________


2 We observe that Nguyen argues the PCRA court erred in dismissing his
petition in light of our Supreme Court’s decision in Commonwealth v. Small,
238 A.3d 1267, 1271, 1282, 1284 (Pa. 2020), in which the Court disavowed
the “public records presumption,” under which PCRA courts could presume
that petitioners know facts of public record. See Nguyen’s Brief at 8-9. Since
we conclude Nguyen had actual prior knowledge of the facts asserted in his
latest PCRA petition, he has accordingly failed to show his claim is predicated
on a newly discovered fact. Therefore, his arguments premised on Small are
not relevant to our disposition.

3  We further note that, even if Nguyen had not waived his governmental
interference issue, he could not satisfy this exception because section
9545(b)(1)(i) requires the petitioner to show “the failure to raise the claim
previously was the result of interference by governmental officials with the
presentation of the claim . . ..” (emphasis added), yet Nguyen has previously
raised the issue of Officer Baker’s credibility and placement on a “do not call
list.”

                                           -9-